Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Lack of Unity

Claims 60-79 are pending. 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 60-72, and 74-75, is drawn to  a  lignin reaction system comprising: biomass, wherein the biomass comprises lignin compounds; a solvent, wherein the solvent comprises one or more aliphatic alcohols; a solid catalyst; one or more reactor vessels, wherein the biomass, the solvent, and the solid catalyst are disposed within the one or more reactor vessels; and one or more reaction products, wherein the one or more reaction products comprise at least one of: 2-methoxy-4-propylphenol (DHE), 2,6-dimethoxy-4-propylphenol (DMPP), 4-(3-hydroxypropyl)-2,6-dimethoxyphenol (DMPP-OH), 4-(3-hydroxypropyl)-2- methoxyphenol (DHE-OH), 2,6-dimethoxy-4-(prop-1-en-1-yl)phenol (i-DMPP), 2- methoxy-4-(prop-1-en-i-yl)phenol (isoeugenol), and mixtures thereof.

  Group II, Claims 73, and 76- 79, is drawn to a process comprising: contacting a mixture comprising lignin and/or lignin-like molecules with a catalyst to form a reaction mixture; producing one or more reaction products selected from the group consisting of: 2-methoxy- 4-propylphenol (DHE), 2,6-dimethoxy-4-propylphenol (DMPP), 4-(3- hydroxypropyl)-2,6-dimethoxyphenol (DMPP-OH), 4-(3-hydroxypropyl)-2- methoxyphenol (DHE-OH), 2,6-dimethoxy-4-(prop-1-en-1-yl)phenol (i-DMPP), 2- methoxy-4-(prop-1-en-1-yl)phenol (isoeugenol), and mixtures thereof; and producing at least one of a phenolic resin or a thermoset from at least a portion of the one or more reaction products.
A.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	
	In the instant case, the invention of Group I is directed to the  lignin reaction system comprising: biomass, wherein the biomass comprises lignin compounds; a solvent, wherein the solvent comprises one or more aliphatic alcohols; a solid catalyst; one or more reactor vessels. While the invention of Group II is directed to the process comprising: contacting a mixture comprising lignin and/or lignin-like molecules with a catalyst to form a reaction mixture; producing one or more reaction products selected from the group consisting of: 2-methoxy- 4-propylphenol (DHE), 2,6-dimethoxy-4-propylphenol (DMPP), 4-(3- hydroxypropyl)-2,6-dimethoxyphenol (DMPP-OH), 4-(3-hydroxypropyl)-2- methoxyphenol (DHE-OH), 2,6-dimethoxy-4-(prop-1-en-1-yl)phenol (i-DMPP), 2- methoxy-4-(prop-1-en-1-yl)phenol (isoeugenol),
	According to Delgass et al (US 2016/0289150 A), it has described a process for one-step delignification and hydrodeoxygenation of lignin fraction of a biomass comprises contacting the biomass in a  solvent  with a selective hydrodeoxygenation catalyst to form high value organic molecules selected from the group consisting of dihydroeugenol (2-methoxy-4-propylphenol, 2,6-dimethoxy-4-propylphenol, or a mixture of both dihydroeugenol and 2,6-dimethoxy-4-propylphenols in a reactor. Although Groups I and  Group II share the technical features of a lignin reaction system comprising a biomass and a solvent and a catalyst and reaction products, these shared technical features do not represent a contribution over the Delgass et al prior art..
Therefore, there is no special technical feature of Group I required in Group II in view of the Delgass et al prior art. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said 
product, and a use of the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
B.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/31/2022